Exhibit 10.32

Fairchild Semiconductor 2007 Stock Plan

Restricted Stock Unit Agreement

PARTICIPANT: [Nonemployee Director]

DATE OF GRANT:

NUMBER OF RESTRICTED STOCK UNITS GRANTED: 10,000

THIS AGREEMENT, effective as of the Date of Grant set forth above, is between
Fairchild Semiconductor International, Inc., a Delaware corporation (the
“Company”, “we”, “our” or “us”) and the Participant named above (“you” or
“yours”), pursuant to the provisions of the Fairchild Semiconductor 2007 Stock
Plan (as amended, the “Plan”) with respect to the number of Restricted Stock
Units (“Units”) specified above. Capitalized terms used and not defined in this
Agreement shall have the meanings given to them in the Plan. This Agreement
consists of this document, any related Settlement Election Form, and the Plan.

You and the Company agree as follows:

 

1. Application of Plan;

Administration

  This Agreement and your rights under this Agreement are subject to all the
terms and conditions of the Plan, as it may be amended from time to time, as
well as to such rules and regulations as the Administrator may adopt. It is
expressly understood that the Administrator that administers the Plan is
authorized to administer, construe and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon you to the extent permitted by the Plan. Any inconsistency
between this Agreement and the Plan shall be resolved in favor of the Plan. 2.
Vesting   The Units will vest in full (becoming “Vested Units”) on the day
before the date of the Company’s 2016 annual meeting of stockholders (the
“Vesting Date”), provided, that, if you Retire from the Board before such date,
your Units will vest in their entirety upon your Retirement. 3. Rights as
Stockholder   Except as otherwise provided in this Agreement, you will not be
entitled to any privileges of ownership of the Shares underlying your Units
unless and until Shares are actually delivered to you under this Agreement. 4.
Dividends   You will be credited with additional Restricted Stock Units having a
value equal to declared dividends, if any, with record dates that occur prior to
the settlement of any Units as if such Units had been actual Shares, based on
the Fair Market Value of a Share on the applicable dividend payment date. Any
such additional Restricted Stock Units shall be considered Units under this
Agreement and shall also be credited with additional Restricted Stock Units as
dividends, if any, are declared, and shall be subject to the same restrictions
and conditions as Units with respect to which they were credited.
Notwithstanding the foregoing, no such additional Restricted Stock Units will be
credited with respect to any dividend in connection with which Units are
adjusted pursuant to Section 12(d) of the Plan. Any reinvestment of dividends in
additional Restricted Stock Units shall be subject to the Plan. 5. Settlement of
Units   (a)    Time of Settlement. Each Vested Unit will be settled by the
delivery of one Share to you or, in the event of your death, to your designated
beneficiary, promptly following the later of (i) the Vesting Date or (ii) the
date (if any) that you have elected on the Settlement Election Form that applies
to the Vested Units (such later date, the “Settlement Date”). You hereby
authorize any brokerage service provider determined acceptable to the Company to
open a securities account for you to be used for the settlement of Vested Units.
You may change the Settlement Election Date one time only, and only to a later
date, as provided in Section 3 of the Settlement Election Form, subject to the
important restrictions contained in such Section 3.   (b)    Termination Prior
to Settlement Date. If your service as a member on the Board is terminated prior
to any Settlement Date, your Vested Units will be treated as specified in the
Settlement Election Form.   (c)    Forfeiture of Unvested Units. All Units that
are not Vested Units at the time your service as a member on the Board is
terminated for any reason other than Retirement will be forfeited effective as
of the date of such termination of service.



--------------------------------------------------------------------------------

6. Transferability   (a)    Your Units are not transferable, whether voluntarily
or involuntarily, by operation of law or otherwise, except as provided in the
Plan. Any assignment, pledge, transfer, or other disposition, voluntary or
involuntary, of your Units made, or any attachment, execution, garnishment, or
lien issued against or placed upon the Units, other than as so permitted, shall
be void.   (b)    You acknowledge that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable securities laws that could
subject you to liability for engaging in any transaction involving the sale of
the Company’s shares. You further acknowledge and agree that, prior to the sale
of any Shares, it is your responsibility to determine whether or not such sale
of Shares will subject you to liability under insider trading rules or other
applicable securities laws. 7. Taxes   You are solely liable and responsible for
the satisfaction and payment of all taxes owed by you in connection with your
Units, regardless of any action the Company takes with respect to any tax
obligations that arise in connection with the Units. The Company makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant or vesting of the Units or the subsequent sale of any
of the Shares underlying the Units that vest. The Company does not commit and is
under no obligation to structure this Agreement to reduce or eliminate your tax
liability. 8. Electronic Delivery   The Company may, in its sole discretion,
decide to deliver any documents related to any awards granted under the Plan by
electronic means or to request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company, and such consent shall remain in
effect throughout your term of service with the Company and thereafter until
withdrawn in writing by you. 9. Miscellaneous   (a)    This Agreement shall not
confer upon you any right to continue in the service of the Company or any
Affiliate, nor shall this Agreement interfere in any way with the Company’s or
such Affiliate’s right to terminate your service at any time.   (b)    Any Units
granted under the terms of this Agreement are entirely at the discretion of the
Company. Without limiting the generality of Section 1 above, with the approval
of the Board, and subject to the terms of the Plan, the Administrator may
terminate, amend, or modify the Plan; provided, however, that except as provided
in the Plan, no such termination, amendment, or modification of the Plan may
impair your rights under this Agreement without your consent.   (c)    This
Agreement will be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or stock exchanges as may be
required.   (d)    To the extent not preempted by U.S. federal law, this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware. 10. Signatures   By the signatures below, the Participant
and the authorized representative of the Company acknowledge agreement to this
Restricted Stock Unit Agreement as of the Grant Date specified above.

 

    PARTICIPANT:      FAIRCHILD SEMICONDUCTOR INTERNATIONAL, INC.    

 

         [NONEMPLOYEE DIRECTOR]      Mark S. Thompson          CEO



--------------------------------------------------------------------------------

Fairchild Semiconductor 2007 Stock Plan

Restricted Stock Unit Deferral Election Form

This Deferral Election Form relates to the following grant of Restricted Stock
Units:

PARTICIPANT: [NONEMPLOYEE DIRECTOR]

DATE OF GRANT:

NUMBER OF RESTRICTED STOCK UNITS GRANTED: 10,000

 

1. Deferral Election   Subject to Sections 2 and 3 below, I elect to defer the
settlement of all Vested Units that I may hold under the Restricted Stock Unit
Award Agreement to which this election relates to                      (this
Settlement Election Form will not be effective unless such date occurs after
[Date]. 2. Settlement Upon Termination   I hereby acknowledge and agree that if,
prior to the settlement election date specified above (a) my service as a member
of the Board is terminated for any reason (including, without limitation, as a
result of my death or Disability) other than for cause under applicable law, any
Vested Units will be settled following my termination date, and (b) my service
as a member of the Board is terminated for cause under applicable law, all
unsettled Units (including Vested Units) will be immediately forfeited. 3.
One-Time Change of Election Permitted   I understand that I can change the date
specified as my settlement election date in Section 1 above once, but only once,
to a Settlement Date that must be at least five years after the date initially
indicated in Section 1 above, by filing a new signed Settlement Election Form
with the Company at any time on or before the day (the “Change Deadline Day”)
that falls one year before the Settlement Date that would occur based on my
initial election in Section 1. I understand that (a) I cannot change my election
after the Change Deadline Day, (b) I cannot change my election more than once
and (c) the later Settlement Date I choose must occur at least five years after
the initial specified date indicated in my previously filed Settlement Election
Form. If the Change Deadline Day falls on a day that is not a business day for
the Company, then the last day to change the election in Section 1 will be the
first business day preceding the Change Deadline Day. Any new Settlement
Election Form will revoke the previously filed Settlement Election Form, except
that, if any Settlement Date purportedly elected on the new form falls within
five years after the specified date indicated in my previously filed Settlement
Election Form, then such new form will have no effect and the previously elected
Settlement Date shall continue to apply. 4. Signature   PARTICIPANT:    DATE   
 

 

  

    

     [NONEMPLOYEE DIRECTOR]      